Citation Nr: 0639464	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a head injury with 
residual of occipital pain.

2.  Entitlement to service connection for thoracolumbar 
arthritis.

3.  Entitlement to service connection for adhesive capsulitis 
of the right shoulder.

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a service-connected cervical spine 
disorder.

6.  Entitlement to a rating in excess of 20 percent for 
cervical spine strain with subluxation and degenerative joint 
disease.  




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and the Nashville, Tennessee RO that denied 
entitlement to service connection for occipital area pain, a 
lung condition (asthma), a low back condition (thoracolumbar 
arthritis), fibromyalgia (claimed as pain in multiple 
joints), and for adhesive capsulitis of the right shoulder; 
and continued a 20 percent evaluation for cervical spine 
strain with subluxation and degenerative joint disease (DJD).  

The issues of entitlement to service connection for 
fibromyalgia and asthma, and entitlement to a rating in 
excess of 20 percent for cervical spine strain with 
subluxation and DJD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

Furthermore, the veteran has claimed that an eye disorder, to 
include blurry vision and "floaters," is due to her injury 
suffered in an automobile accident in 1986 or is secondary to 
her service connected cervical spine disorder.  That claim is 
referred to the agency of original jurisdiction for 
appropriate development.  


FINDINGS OF FACT

1.  A head injury is not shown in service.  The veteran's 
occipital pain has been attributed to her service-connected 
cervical spine strain with degenerative joint disease.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
thoracolumbar arthritis either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that arthritis of the thoracolumbar spine was diagnosed 
within one year after separation from service.

3.  In a written statement received in April 2005, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew her appeal on the issue of entitlement to service 
connection for adhesive capsulitis of the right shoulder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a head injury with 
residual of occipital pain is not warranted.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2006).

2.  Entitlement to service connection for thoracolumbar 
arthritis is not warranted.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for adhesive capsulitis of the right shoulder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, December 
2003, January 2004, May 2005, and June 2005; rating decisions 
in February 2002, June 2002, March 2003, and June 2004; 
statements of the case in November 2002 and February 2004; 
and supplemental statements of the case in December 2003, 
November 2004, April 2005, September 2005, November 2005, and 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in June 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Head injury with residual of occipital pain

The veteran seeks service connection for a head injury with 
residual of occipital pain incurred in a May 1986 automobile 
accident.  She claims that her service-connected neck pain 
causes pain in the occipital area of her head.  

An administrative decision determined that the May 1986 
accident occurred while the veteran was in travel status from 
inactive duty for training.  Medical evidence showed she 
suffered cervical spine strain which later resulted in 
symptoms of subluxation and degenerative joint disease (DJD).  
Service connection was granted for cervical spine strain with 
subluxation and DJD and a 10 percent disability evaluation 
assigned effective from September 1987.

Upon consideration of all the evidence of record, the Board 
finds that the veteran's claimed head injury with residual 
pain in the occipital region does not warrant service 
connection and a separate evaluation.

The emergency room report in May 1986 at the time of the 
automobile accident indicates that the veteran reported that 
at the time of the accident she was wearing a seat belt and 
was thrown forward.  She denied hitting her head.  No 
specific head injury of the occipital area was noted.  
Therefore, incurrence of a head injury at the time of the 
automobile accident is not factually shown. 

At a VA examination in September 1987 she complained of pain 
inside the right side of her head which was a result of the 
injury suffered at the time of the automobile accident.  No 
objective findings of a right occipital head injury or 
residuals thereof were noted at the September 1987 VA 
examination.  

Medical evidence of record shows that since the automobile 
accident the veteran has periodically complained of pain in 
the back or base of her head (the occipital area), the right 
side of the base of her head, and tenderness to the right 
occipital area and right side of her neck.  The medical 
providers associated the pain in the back of her head with 
the diagnoses of cervical spine strain and cervical muscle 
spasm.  At a neurology consultation in October 1988 for 
complaints of recurring neck and posterior head pain she 
denied any anterior headache.  Her pain was dull and sharp in 
the suboccipital and upper cervical region.  The impression 
was paracervical fasciomyositis.  

At a VA examination in March 1991 she complained of 
intermittent pain and achiness in head, neck and shoulder 
areas since the automobile accident in May 1986 and a 
recurrence of neck pain in March 1987 due to heavy lifting.  
No diagnosis of a separate disorder of the head or residuals 
of injury to the head was made.  An MRI in June 1993 of her 
brain was normal.  In November and December 1998 she 
complained of pain in the back of her head and neck pain 
going into the back of her head.  

Based on clinical findings of limitation of range of motion 
of her cervical spine and complaints of pain in her neck 
almost daily which went to the occipital area, the RO in a 
May 2000 rating decision assigned a 20 percent evaluation.  
The veteran was advised in November 2002 that the 20 percent 
evaluation of her cervical spine strain with subluxation and 
DJD disease included any pain associated with this 
disability.

At a VA examination in September 2003, the findings of the 
cervical spine included tenderness over the right occipital 
area.  A separate diagnosis of the right occipital area was 
not made.  

Although the VA outpatient treatment records and VA 
examination reports show complaints of pain in the occipital 
(posterior) part of her head, the medical records have not 
shown a separate diagnosed disability of the occipital region 
of her skull.  

The Board has carefully considered the veteran's statements.  
She is certainly competent, as a lay person, to report that 
as to which she has personal knowledge. See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  She is not, however, competent to 
offer her medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between her occipital pain and a claimed head injury in the 
automobile accident.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  38 C.F.R. 
§ 4.25; Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  In this case, 
the medical evidence does not support a separate rating for 
pain in the occipital region.  While the veteran's subjective 
complaints of pain in the occipital region have been noted 
and a clinical finding of tenderness in the occipital region 
has been made there is nothing in the medical record which 
indicates that occipital pain and tenderness amount to a 
disability which may be separately ratable under a diagnostic 
code other than the one assigned for a service-connected 
cervical spine disorder.  These symptoms have not been 
diagnosed as a chronic disability separate and apart from the 
service-connected cervical spine disorder.  The medical 
evidence indicates that these symptoms are residuals of the 
cervical spine injury and does not provide a link to a 
separate disability of the head due to a head injury incurred 
in the May 1986 automobile accident or to another incident in 
service.  

Significantly, the Board notes that pain in the occipital 
region has been specifically considered in the veteran's 
evaluation for her cervical spine disability, and played a 
role in the increased rating granted in May 2000.  
Accordingly, the Board believes that the 20 percent rating 
assigned for cervical spine strain contemplates the pain and 
tenderness in the occipital region and any additional 
separate rating for these symptoms in the occipital region 
would constitute pyramiding.  38 C.F.R. § 4.14.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against service connection 
for a head injury with residual of pain in the occipital 
region.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

IV. Thoracolumbar arthritis

The veteran seeks entitlement to service connection for 
thoracolumbar arthritis.  She claims that during active 
service in the 1970s she had to carry large, bulky camera 
equipment and take numerous photographs.  She also claims 
that she injured her back in during active duty for training 
in a May 1986 automobile accident, and in March 1987 when 
lifting large, heavy water-filled rafts into a boat.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's claimed thoracolumbar 
disorder to service.   

Service medical records are negative for any complaints, 
findings, or diagnoses of a thoracolumbar back disorder or 
thoracolumbar arthritis.  At her separation examination in 
May 1976 the clinical evaluation for her spine was normal.  
When she was seen at an emergency room in May 1986 after 
having been involved in an automobile accident on return from 
active duty for training, there were no complaints of low 
back symptoms and no diagnosis was made of a low back 
disorder.  A treatment record in March 1987 while on active 
duty for training shows that the veteran sought treatment for 
head and neck pain.  There is no mention of low or mid-back 
pain and a low or mid-back diagnosis was not entered.  Thus, 
a chronic thoracolumbar spine disorder is not shown in 
service.

Further, there is no medical evidence of record showing that 
arthritis of the thoracolumbar spine manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.  

Post-service, at a VA examination in December 1987 she 
reported the automobile accident and also that she had 
continued to participate in Military Reserve Drills that 
required heavy lifting which caused cervical pain.  She 
presented no complaints of low or mid-back pain and a 
thoracolumbar disorder was not found.  In a report of Medical 
History accompanying an examination for affiliation in August 
1990, the veteran denied recurrent back pain.  On 
examination, her spine was clinically evaluated as normal.  

The first medical evidence of record with regard to this 
claim is in October 1997, when the veteran sought treatment 
for a sharp pain in her mid-back that had occurred one week 
earlier.  The assessment was arthritis of thoracic spine.  In 
March 1998, an entry reflects a diagnosis of thoracolumbar 
arthritis.  In view of the lengthy period after separation 
from service without evidence of findings or diagnosis, there 
is no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

VA treatment records show complaints of low to mid-back pain 
and an x-ray in February 2004 revealed mild DJD at the 
lumbosacral junction.  This medical evidence, however, does 
not provide a link between a thoracolumbar disorder to 
service or to symptomatology since service.

The Board has carefully considered the veteran's contentions.  
As noted above, she is competent, as a layperson, to report 
that as to which she has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, 
competent to offer her medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, her statements are not competent medical evidence 
of a nexus (that is, a causal link) between the arthritis of 
the thoracolumbar spine and service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for thoracolumbar arthritis.  Although 
arthritis of the thoracolumbar spine has been diagnosed, 
there is no probative, competent medical evidence of record 
linking the disability to service or to an incident during 
active duty for training.  No probative, competent medical 
evidence exists of a relationship between thoracolumbar 
arthritis and any continuity of symptomatology asserted by 
the veteran.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
thoracolumbar arthritis is a result of an injury in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Adhesive capsulitis of the right shoulder

The RO included this issue in supplemental statements of the 
case issued in September 2005, November 2005, January 2006, 
and June 2006, and the veteran's representative included it 
as an issue on VA Form 646 received in August 2006 but 
presented no further argument.  However, the Board finds that 
in a letter received in April 2005 and on an annotated 
November 2004 supplemental statement of the case received in 
May 2005 the veteran wrote that she would not claim service 
connection for adhesive capsulitis of the right shoulder 
claimed as frozen shoulder.  In January 2006 the veteran also 
wrote that she had called VA and did not want to claim the 
frozen shoulder.  After the withdrawal no additional medical 
evidence or medical opinion was received on this issue.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2006).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2006).  Withdrawal may be made by the appellant or 
by her authorized representative.  38 C.F.R. § 20.204 (2006).  
The appellant has withdrawn her appeal as to the issue of 
entitlement to service connection for adhesive capsulitis of 
the right shoulder, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for adhesive capsulitis of the right shoulder, and 
it is hereby dismissed.



ORDER

Entitlement to service connection for a head injury with 
residual of occipital pain is denied.

Entitlement to service connection for thoracolumbar arthritis 
is denied.  

The appeal on the issue of entitlement to service connection 
for adhesive capsulitis of the right shoulder is dismissed.


REMAND

The veteran is service-connected for cervical spine strain 
with subluxation and DJD evaluated as 20 percent disabling.  
The veteran contends that her condition is worse than the 
evaluation assigned.  An x-ray at the time of a February 2004 
VA examination revealed extensive degenerative disc disease 
(DDD) at C5-6.  More recently, a CT scan performed in July 
2005 revealed narrowing of the disc space at C5-6 consistent 
with DDD at that level.  An MRI done in March 2006 revealed a 
broad based bulging disc at C5-6.  The medical evidence of 
record does not indicate if this is related to the veteran's 
service connected cervical spine disability.  In addition, 
the veteran has submitted additional evidence with regard to 
her cervical spine disorder without a waiver of consideration 
of the agency of original jurisdiction.  Additional 
development is needed prior to appellate review.  VA's duty 
to assist a claimant includes providing a medical examination 
or obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).

Also, in an informal claim received in February 2003 the 
veteran noted that multiple specified joints hurt.  Medical 
evidence showed a diagnosis of fibromyalgia.  The RO viewed 
this as a claim for service connection and denied entitlement 
to service connection for fibromyalgia.  In the veteran's 
substantive appeal received in March 2004 the veteran claimed 
that her service-connected cervical spine disability might 
have caused the fibromyalgia.  She contends that the 
fibromyalgia is secondary to the service-connected cervical 
spine injury and automobile accident in service.  The Board 
finds that the RO has not considered this issue on a 
secondary basis as well as a direct basis.  Thus, in the 
interests of judicial economy and avoidance of piecemeal 
litigation, the service connection claim shown on the title 
page has been amended to reflect the veteran's desire to 
pursue secondary service connection.  Smith v. Gober, 236 
F.3d. 1370 (Fed. Cir. 2001).  

The Board also finds that the veteran was not provided with 
the regulations governing secondary service connection, 38 
C.F.R. § 3.310 (2006) or with a VA letter addressing the VA's 
duty to assist with adjudicating secondary service connection 
claims.  Also an opinion should be obtained as to whether the 
veteran's fibromyalgia is being aggravated by the service-
connected cervical spine disorder.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

The veteran also seeks entitlement to service connection for 
asthma.  She contends that a lung condition is related to her 
work in service in the 1970s in an unventilated photography 
laboratory.  She claims that her work as a photographer in 
service exposed her to chemicals.  According to a report 
covering a four month period in 1975, the veteran was 
assigned to a print crew in which she cropped, exposed and 
processed black and white prints and mixed chemicals in the 
print room.  She has also claimed that her asthma is due 
exposure to smokers in the work environment in service, that 
her room was sprayed with harmful chemicals (pesticides), and 
that she suffered an asthma attack while attending fire 
fighting school in August 1987 and sought treatment at an 
emergency room.  A request for service medical records while 
on active duty for training in August 1987 has not been made.  
Post service medical records show a diagnosis of asthma and 
history of asthma.  As the evidence shows exposure to 
chemicals in service and a post service diagnosis of asthma, 
further development is needed prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the veteran 
and her representative informing them of 
the criteria for secondary service 
connection for fibromyalgia.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her claimed fibromyalgia.  
The claims file must be reviewed by the 
examiner in conjunction with the 
examination and the examination report 
should not that review.  The examiner 
should provide an opinion as to the 
presence, etiology, and onset of her 
fibromyalgia.  If the appellant fails to 
report for an examination, the examiner 
should render the requested opinion based 
on a review of the claims file.  
Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
fibromyalgia (1) is related to the May 
1986 automobile accident; (2) is related 
to her service-connected cervical spine 
disorder; or (3) is aggravated by her 
service-connected cervical spine 
disorder.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examinations and the review should be 
noted in the examination report.  The 
examiner should report all findings 
related to the veteran's cervical spine 
disability and should also: (1) state the 
range of motion of the veteran's cervical 
spine, in degrees, noting the normal 
range of motion; (2) determine whether 
there is weakened movement, excess 
movement, painful movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
cervical spine disability, expressed, if 
feasible, in terms of the degree of 
additional range of motion loss; and 
(3) express an opinion as to whether pain 
in the cervical spine could significantly 
limit functional ability during flare-ups 
or during periods of repeated use, 
noting, if feasible, the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

4.  Schedule the veteran for a VA 
neurological examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examinations and the review 
should be noted in the examination 
report.  The examiner should report all 
neurological complaints or findings of 
the veteran's cervical spine and express 
an opinion as to whether DDD of the 
cervical spine is at least as likely as 
not (50 percent or greater probability) 
attributable to the veteran's service-
connected cervical spine disability.

5.  Obtain the necessary identification 
and authorization from the veteran for 
the emergency room treatment she received 
in August 1987 for a claimed asthma 
attack and then secure the records 
related to that treatment.  

6.  Request the veteran's medical records 
for her reserve service to include a 
period in August 1987.   

7.  Schedule the veteran for a VA 
respiratory examination to determine the 
nature and etiology of a lung disorder to 
include asthma.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examinations and the review should be 
noted in the examination report.  The 
examiner should provide an opinion as to 
the etiology and onset of any asthma 
present.  Specifically, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's asthma, or other lung disorder, 
if found, is related to handling 
photographic chemicals in service, or to 
another incident in service.  If it 
cannot be determined whether or not a 
lung disorder to include asthma is due to 
an incident in service, without resort to 
mere conjecture, the examiner should so 
state in the examination report. 

8.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's claims for 
service connection, to include secondary 
service connection for fibromyalgia, and 
for an increased rating, to include on an 
extra-schedular basis.  If any benefit 
sought is not granted, issue the veteran 
and her representative a supplemental 
statement of the case and allow the 
appropriate opportunity for response.  
Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


